REVERSE and REMAND and Opinion Filed September 20, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00166-CV

                      GUSTAVO HINOJOSA, Appellant
                                 V.
                        STEVE LAFREDO, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-17926

                        MEMORANDUM OPINION
                  Before Justices Osborne, Reichek, and Carlyle
                           Opinion by Justice Reichek
      In this breach of contract action, Gustavo Hinojosa appeals the trial court’s

summary judgment ordering him to pay damages in favor of Steve LaFredo.

Because we conclude LaFredo failed to conclusively establish his entitlement to

summary judgment, we reverse the trial court’s judgment as to the breach of contract

claim and remand the cause for further proceedings on that claim.

                             FACTUAL BACKGROUND

      In June 2008, Hinojosa and LaFredo purchased a residential unit in One Arts

Plaza in Downtown Dallas. LaFredo paid $204,148.02 for the down payment,

$45,966.95 for upgrades to the unit, and $8,851.10 in closing costs, totaling
$258,966.16. The same day, the men signed a written agreement (the “One Arts

Plaza Agreement”) regarding the “disposition of funds” if they sold the property.

The entire agreement provided as follows:

      Subject: Agreement between Steve LaFredo and Gustavo Hinojosa
      on disposition of funds from the sale of One Arts Plaza unit #2102

      As it relates to the property at One Arts Plaza unit #2102 the below
      agree to disperse [sic] funds from the sale or disposition of this property
      as follows:

      The proceeds of the sale of One Arts Plaza unit 2102 will first be
      dispersed [sic] to Steve LaFredo in the amount of $258,966.16 to repay
      him for the down payment, upgrades and closing costs for the above
      listed property. Any other proceeds from the property will be split 50%
      to each of the parties in this agreement.

After the parties’ signatures, the agreement listed the exact amounts of the upgrades,

closing costs, and down payment.

      More than five years later, the parties sold the One Arts Plaza unit and

received $230,371.46 in proceeds from the sale, which was less than the “first” funds

that LaFredo was to receive. From those proceeds, $185,288.05 was used to

purchase a new residence, the Canton Street condominium. The remaining balance

of $45,083.38 was transferred to LaFredo.

      Several months later, LaFredo took a job in another city, and Hinojosa

subsequently filed for divorce in a Dallas County family court. After a jury found

the parties were never married, LaFredo brought this separate lawsuit against

Hinojosa to retrieve his personal property and to force the sale of the Canton Street



                                         –2–
condominium. He also asserted a breach of contract claim, alleging he was owed

$213,882.78 under the One Arts Plaza Agreement.

      LaFredo then filed a traditional motion for partial summary judgment. In the

portion of his motion related to the breach of contract claim, LaFredo asserted that

under the written agreement with Hinojosa, Hinojosa agreed LaFredo would receive

the first $258,966.16 from the sale of the One Arts Plaza unit; the parties received

$230,371.46 from the sale, which was less than the amount LaFredo was to receive;

LaFredo received only $45,083.38 from the sales proceeds; and LaFredo was owed

$213,882.78. As evidence, LaFredo relied on Hinojosa’s responses to request for

admissions, closing documents, and his own affidavit.

      In his response to the motion, Hinojosa asserted summary judgment was

improper because LaFredo had failed to establish required elements of breach of

contract. First, Hinojosa argued LaFredo failed to establish that he breached the

contract and had not “even clearly set out what [Hinojosa’s] breach could have

been.” Second, he asserted that LaFredo had not shown how he was damaged

directly as a result of Hinojosa’s breach. Hinojosa asserted LaFredo “has not and

cannot identify any action taken or not taken by [Hinojosa] that constituted a breach

of contract, and furthermore how that action or inaction directly damaged him.”

      LaFredo filed a supplement to his motion that generally addressed issues not

relevant to this appeal. As to the breach of contract, he reiterated his argument that



                                         –3–
he was supposed to be “reimbursed” $258,966.16 from the proceeds derived from

the sale of One Arts Plaza but received a lesser amount.

      The trial court subsequently granted LaFredo’s motion, concluding that

Hinojosa breached the parties’ agreement regarding the disposition of the sale

proceeds. After applying an offset of $45,083.38, the court determined LaFredo was

entitled to $213,882.78. After the parties settled the remaining issues, the trial court

rendered a final judgment. This appeal followed.

                                      ANALYSIS

      We review a grant of summary judgment de novo. Cantey Hanger, LLP v.

Byrd, 467 S.W.3d 477, 481 (Tex. 2015). In making our review, we take as true all

evidence favorable to the nonmovant and indulge every reasonable inference and

resolve any doubt in the nonmovant’s favor. Id. The party moving for traditional

summary judgment carries the burden of establishing that no material fact issues

exists and he is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c);

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985).

      When, as here, the plaintiff moves for summary judgment, he must

conclusively prove all elements of his cause of action as a matter of law. Kyle v.

Countrywide Home Loans, Inc., 232 S.W.3d 355, 358 (Tex. App.—Dallas 2007, pet.

denied). A matter is conclusively proven if ordinary minds could not differ as to the

conclusion to be drawn from the evidence. Id. The nonmovant-defendant has no

burden to respond unless the plaintiff-movant meets this burden. See Rhone-

                                          –4–
Poulenc, Inc. v. Steel, 997 S.W.2d 217, 222–23 (Tex. 1999). Thus, as the plaintiff

moving for summary judgment, LaFredo needed to conclusively prove all essential

elements of his breach of contract claim.

      The elements of a breach of contract claim are (1) the existence of a valid

contract, (2) performance or tendered performance by the plaintiff, (3) breach of the

contract by the defendant, and (4) damages to the plaintiff resulting from the breach.

Nat’l Health Res. Corp. v. TBF Fin., LLC, 429 S.W.3d 125, 131 (Tex. App.—Dallas

2014, no pet.).

      In his sole issue, Hinojosa argues the trial court erred by granting partial

summary judgment on the breach of contract claim because (1) the One Arts Plaza

Agreement does not meet the requirements of a contract, (2) there was no

specifically identified breach on Hinojosa’s part, (3) there was no evidence linking

the alleged damages to any identified breach by Hinojosa, and (4) the statute of

limitations barred the suit. After reviewing the record, we agree LaFredo did not

identify, much less conclusively show, any breach of the agreement by Hinojosa.

      LaFredo asserts Hinojosa breached the One Arts Plaza Agreement “as he

made no monetary contribution to the purchase of the [Canton Street condominium]

and he failed to pay LaFredo the sum of $258,996.16.” LaFredo asserts that

Hinojosa “failed and/or refused to allow LaFredo to receive $213,882.78 directly

derived from of [sic] the net proceeds of the sale of One Arts Plaza.” But LaFredo



                                         –5–
does not direct us to any evidence to support his assertion that Hinojosa took any

action with regard to the proceeds.

      “‘Breach’ of a contract occurs when a party fails to perform an act that it has

contractually promised to perform.” Greene v. Farmers Ins. Exch., 446 S.W.3d 761,

765 (Tex. 2014). Under terms of the agreement, Hinojosa merely agreed to allow

the first $258,996.16 in proceeds from the sale to go to LaFredo with any remaining

proceeds to be split between them. LaFredo does not identify any action taken by

Hinojosa that precluded him from receiving any of the proceeds from the sale. To

the contrary, the record before us suggests LaFredo received all the available

proceeds, used a portion to pay for the Canton Street condominium, and signed a

settlement statement reflecting his agreement to this disbursement. That LaFredo

spent a portion of the proceeds to purchase the Canton Street condominium is not

evidence, much less conclusive evidence, that Hinojosa breached the One Arts Plaza

Agreement.

      Based on the record before us, we conclude LaFredo has not conclusively

shown, as he must, that Hinojosa breached the One Arts Plaza Agreement. We

therefore sustain Hinojosa’s issue as it relates to the question of breach and do not

reach the remaining issues.




                                        –6–
      We reverse the trial court’s judgment with respect to LaFredo’s breach of

contract claim and remand the cause for further proceedings consistent with this

opinion.




                                        /Amanda L. Reichek/
                                        AMANDA L. REICHEK
                                        JUSTICE

200166F.P05




                                      –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

GUSTAVO NOEL HINOJOSA,                         On Appeal from the 14th Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-18-17926.
No. 05-20-00166-CV           V.                Opinion delivered by Justice
                                               Reichek; Justices Osborne and
STEVE PAUL LAFREDO, Appellee                   Carlyle participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED with respect to the breach of contract claim, and this cause is
REMANDED to the trial court for further proceedings consistent with this
opinion.

       It is ORDERED that appellant GUSTAVO NOEL HINOJOSA recover his
costs of this appeal from appellee STEVE PAUL LAFREDO.


Judgment entered September 20, 2021.




                                         –8–